Talmadge, J.
(concurring) — I agree with the majority’s disposition here: the proper date for evaluating any diminution in Hubbard’s earning power occasioned by the aggravation of his industrial injury is the date the claim was closed, rather than the date of his injury. But the more straightforward reason for reversing the decision of the Court of Appeals and affirming the superior court summary judgment in favor of the Department of Labor and Industries is that articulated by the dissent in the Court of Appeals in this case. The majority opinion of Division One of the Court of Appeals in Davis v. Bendix Corp., 82 Wn. App. 267, 917 P.2d 586, review denied, 130 Wn.2d 1004, 925 P.2d 989 (1996), is well-reasoned and should control.
As the Court of Appeals below noted, the schedule of permanent partial disability benefits in Title 51 RCW includes a component designed to compensate an injured worker for loss of earning power. Franks v. Department of Labor & Indus., 35 Wn.2d 763, 774, 215 P.2d 416 (1950); Kuhnle v. Department of Labor & Indus., 12 Wn.2d 191, 197, 120 P.2d 1003 (1942); Harrington v. Department of Labor & Indus., 9 Wn.2d 1, 7, 113 P.2d 518 (1941). As Judge Coleman wrote for the Court of Appeals in Davis:
We believe that permanent partial disability contemplates future lost earning power. In Franks, the court stated, “In the case of permanent partial disability, the Legislature has taken loss of earning power into consideration by prescribing, in dollars, the compensation to be paid for certain specified disabilities.” 35 Wn.2d at 774. Thus, contrary to Davis’ assertion, the permanent partial disability statute is not unrelated to temporary disability and time loss compensation. Moreover, in Hunter v. Department of Labor & Indus., 43 Wn.2d 696, 701, 263 P.2d 586 (1953), the court held that compensation for time-loss payments for temporary disability would be inconsistent *47with simultaneously being classified as permanently disabled and accepting a permanent disability award. Because a claimant cannot be simultaneously permanently partially disabled and temporarily totally disabled, we believe that the statutes must be read harmoniously: Temporary total disability compensates for lost income until the extent of disability is fixed; once the condition is fixed, permanent partial disability compensates the claimant for future lost earning capacity measured by a percentage loss of bodily function.
Davis, 82 Wn. App. at 273-74.
I would adopt the analysis of the Court of Appeals in Davis. To hold otherwise opens the possibility an injured worker can recover doubly for lost earning capacity: for the lost earning capacity in the future represented by the schedule of permanent partial disability awards in Title 51 RCW and under RCW 51.32.090(3)(a)(i) without a showing that the worker’s aggravation of the former industrial injury caused an additional loss of earning power not contemplated by the permanent partial disability award.
Baker, J. Pro Tem., concurs with Talmadge, J.